Citation Nr: 1704502	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1974, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, a video-conference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Assist and Notify

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Because the Board is granting in full the claim of entitlement to service connection for bilateral hearing loss and tinnitus any procedural deficiency is not prejudicial to the Veteran.
 
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus, both of which are categorized as "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain, 27 Vet. App. at 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (as organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran maintains that he has a current bilateral hearing loss disability and that he suffers from tinnitus, both of which are the direct result of noise exposure during active service.  He specifically asserts that he developed hearing loss and tinnitus during his active service as a result of his in-service exposure to traumatic noise, including artillery fire and as a helicopter pilot, and that his auditory pathology has continued to worsen since his discharge.  See October 2016 Board Hearing Testimony.  

The Veteran has been diagnosed with both bilateral sensorineural hearing loss and bilateral tinnitus on VA examination.  See February 2016 VA Examination Report.  Additionally, the audiogram performed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as he had puretone threshold levels greater than 40 decibels at 2000, 3000, and 4000 Hertz in the left ear and puretone threshold levels greater than 40 decibels at 3000 and 4000 in the right ear, and his speech recognitions scores were less than 94 percent bilaterally.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has reported exposure to acoustic trauma during his active service, specifically as an Army helicopter pilot and through repeated exposure to heavy artillery fire.  See October 2016 Board Hearing Testimony.  He also reported that he experienced an intermittent ringing in his ears in service, usually after exposure to artillery fire or piloting, which became steadier around 2000.  Id.  Moreover, the Veteran's statements of his exposure to acoustic trauma have been consistent throughout the appeals process.

The Veteran's wife testified that she first noticed his hearing loss in early 2000.  She stated that he frequently asks her to repeat herself and always put the volume of the television and radio "super high."  Id.

In this regard, the Veteran is competent to report experiencing an in service injury and resultant diminished hearing and additional auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, his testimony is corroborated by his wife, who credibly testified at the October 2016 Board Hearing that she observed his hearing loss symptomatology manifest in his inability to understand normal conversation.

The Veteran submitted an October 2016 examination report from a private audiologist which provides a positive nexus connecting his hearing loss and tinnitus with his active service.  The Board finds this opinion to be both competent and credible, as it is supported by the examiner's rationale, specifically that the Veteran's hearing loss may be attributed to factors other than his age, and his in-service exposure to acoustic trauma more likely than not caused his bilateral hearing loss and tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

The Board acknowledges that there is a negative etiological opinion of record in the form of the February 2016 VA examination report.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of an event in military service.  The VA examiner's rationale was based primarily on the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation of service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection).  Additionally, the examiner rationalized that since there is no scientific support for the delayed onset of noise induced hearing loss, the Veteran's hearing loss and tinnitus were less likely as not related to service.  Accordingly, the February 2016 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection for bilateral hearing loss and tinnitus.

In sum, the Veteran has been diagnosed with bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, he has been diagnosed with tinnitus.  These auditory diagnoses have been attributed by competent medical evidence to his in-service acoustic trauma.  Although there is a VA examination opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claims is in relative equipoise.

When the evidence for and against a claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


